Citation Nr: 0118471	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-23 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date prior to November 9, 1998, 
for the grant of an increased evaluation for post-traumatic 
stress disorder (PTSD) (previously rated as an anxiety 
reaction).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
September 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision from the Salt 
Lake City, Utah Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's claim for an increased evaluation was 
received by the Board on October 30, 1998.  

3.  The record does not show that the veteran filed a claim 
for an increased evaluation prior to October 30, 1998 that 
has remained pending, nor does the medical evidence show that 
it was factually ascertainable that an increase in disability 
had occurred one year prior to the October 30, 1998 claim.  


CONCLUSION OF LAW

The criteria for an effective date, for the grant of a 100 
percent for PTSD, retroactive to October 30, 1998, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400(o).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On July 25, 1954 the veteran was placed on active duty for 
training.  On August 5, 1954 the veteran was seen for a 
sudden, incipient, psychotic episode.  

He received treatment, and the final diagnosis was a 
schizophrenic reaction, paranoid type, existed prior to 
service.  He was released from active duty for training on 
August 8, 1954.  

On August 10, 1954 the veteran was admitted to a VA Hospital 
(VAH) where he was hospitalized until November 1954.  The 
diagnosis was an anxiety reaction with few conversion 
symptoms, of mild severity on discharge.  He was deemed 
competent.  

In December 1954 the RO, in pertinent part, granted service 
connection for an anxiety reaction with conversion symptoms, 
and assigned a noncompensable evaluation for this condition.  
The veteran appealed, in pertinent part, the assigned 
noncompensable evaluation for the anxiety reaction.  

In April 1955 the Board remanded, in pertinent part, the 
claim for a compensable evaluation for a neuropsychiatric 
disorder for further development.  Specifically, it requested 
that a special neuropsychiatric examination be conducted.  

On May 10, 1955 the RO issued a VA Form 8-2507 requesting the 
scheduling of a special neuropsychiatric examination.  This 
form contained the veteran's latest address of record.  

On May 12, 1955 the RO notified the veteran that arrangements 
were being made for a physical examination and that he would 
be notified of the time and place of the examination at a 
later date.  

On May 18, 1955 the VA Form 8-2507 was stamped with the date 
of the VA examination: May 27, 1955.  This form also 
contained the veteran's latest address of record.  

On June 10, 1955 the Chief Medical Officer reported that the 
veteran had failed to report for his examination and had 
failed to contact the office for another appointment.  

On June 27, 1955 the RO issued a notice advising the veteran 
that he had failed to report for the May 1955 examination.  
It advised him that his appeal had been suspended as a 
result.  It asked him whether he wished to cancel his appeal 
or wanted a future examination to be scheduled.  It advised 
him that if no response was received within 30 days it would 
be assumed that he did not intend to pursue his appeal 
further.  There is no record of the veteran responding to 
this notice.  

In October 1981 the veteran submitted, in pertinent part, a 
claim of entitlement to an increased evaluation for his 
nervous disorder.  

In November 1981 the RO asked the veteran to submit a recent 
physical examination as evidence of his increase.  It also 
advised him that he was service connected and was entitled to 
treatment at the VA Medical Center.  It was requested that a 
copy of the treatment reports be forwarded to the RO for 
evaluation.  No response to this notice was ever received.  

In December 1996 the veteran submitted a claim for, in 
pertinent part, entitlement to an increased evaluation for 
his psychiatric condition.  

A VA examination was conducted in June 1997 and a diagnosis 
was deferred.  The veteran reported during the examination 
that he had had no hospitalizations or mental health 
treatment since 1954.  

In July 1997 the RO issued a rating decision denying 
entitlement to a compensable evaluation for the anxiety 
reaction.  

During the one-year appellate period following the July 1997 
rating decision, the veteran submitted numerous documents and 
comments, including some pertaining to his mental disorder 
(these will be discussed below).  

However, none of this evidence documents references by the 
veteran disagreeing with the July 1997 rating decision.  A 
large proportion of such evidence pertain to the veteran's 
claim for permanent incapacity for self-support in regards to 
his son.  This includes medical records received in May 1998.  

In July 1997 the RO received a statement from the veteran 
reporting that he had received mental health treatment at 
private facilities from 1975 to 1979.  These medical records 
are not on file.  

In April 1998 the RO received a private mental health report 
pertaining to the veteran dated from October 1978.  This 
report appeared to conclude that the veteran's mental 
condition precluded him from working "for a period of 
time."  

On October 30, 1998 the Board received several documents and 
statements by the veteran.  These were forwarded to the RO on 
November 9, 1998.  The RO construed these statements as a 
claim for entitlement to an increased evaluation of his 
mental disorder.  

These records submitted by the veteran also contain a 1972 
medical report, medical records concerning other physical 
conditions, and various statements concerning his views on 
his relationship with the Church of Latter Day Saints and U-
Haul.  They also include several copies of records from the 
claims file with written comments added.  

In December 1998 the veteran submitted a written statement 
specifically claiming entitlement to an increased evaluation 
for anxiety.  

In January 1999 the RO received a variety of documents from 
the veteran, including copies of records already on file with 
some comments added, and non-VA records from the early 1970s 
pertaining the veteran's mental health and the custody of his 
children.  

On February 4, 1999 a VA fee-basis examination was conducted, 
during which an Axis I diagnosis was deferred.  During the 
examination, the veteran denied having any psychiatric 
outpatient treatment.  It was noted that the VAH in Salt Lake 
City was suggesting that he undergo treatment.  

In March 1999 the RO received several copies of records 
already on file, as well as VA medical records dated from 
February 1999.  The RO also received a typewritten statement 
in which the veteran appeared to ask why he was not given a 
compensable evaluation following his 1954 hospitalization.  
He contended that his condition warranted a higher rating at 
that time because he was still impaired when he was 
discharged from the hospital.  He contended that he had 
appealed the RO's denial but that he had never received a 
response from them on that matter.  

In September 1999 the veteran submitted a written statement 
as well as VA medical records documenting his mental health 
treatment dating back to February 1999.  He appeared to 
contend in his written statement that his application had 
been pending since 1954.  

In November 1999 a VA fee-basis examination was conducted 
during which the veteran was diagnosed with PTSD.  During the 
examination he reported having no psychiatric treatment after 
1954 until approximately six months prior to this examination 
at which time he began VA medical treatment.  

In March 2000 the RO granted a 100 percent evaluation for 
PTSD, noting that it had been previously evaluated as an 
anxiety reaction.  The effective date of the award was 
November 9, 1998, which was noted as the date of the claim 
for increase.  

The veteran appealed the effective date assigned for the 100 
percent evaluation, indicating that the effective date should 
be retroactive back to August 4, 1954, August 13, 1954, or 
March 22, 1955 (the date of the appeal of the original 
December 1954 rating decision).  He contended that the Board 
had ordered a VA examination in its 1955 remand but that he 
did not hear from VA again on that matter until about 41 
years later.  

In November 2000 the RO received the veteran's substantive 
appeal.  In this appeal it was contended that an effective 
date retroactive to his prior claims for increase, August 13, 
1954, October 6, 1981, or December 30, 1996 was warranted.  
It was further contended that the veteran had been deprived 
the right of a examination in 1954 and that December 1954 
rating decision was a "total error and violation of the 
veteran's rights."  

With respect to the 1954 appeal it was specifically contended 
that the veteran was never actually notified of the VA 
examination that had been scheduled pursuant to the April 
1955 Board remand.  In this regard, it was contended that the 
form 2507 was an inner office memo that did not provide 
notice to the veteran.  It was contended that he was never 
actually notified of the date of the examination.  

With respect to the June 1955 notice to the veteran of his 
failure to report, the veteran responded that it was his 
sworn statement that he never received such a correspondence, 
and that the benefit of the doubt should be resolved in his 
favor on this matter.  

With respect to the October 1981 claim, it was contended that 
the veteran was again denied such rights to medical treatment 
and the "appellant process" in 1981, "as the V.A. would 
make no formal decision without the veteran providing his own 
medical evaluation for his previously granted service-
connected disability."  

With respect to the December 1996 claim and the RO's 
subsequent July 1997 denial, it was contended that the 
decision did not become final, as the veteran submitted a 
timely appeal with respect to this decision.  It was 
contended that the veteran's numerous letters of disagreement 
were simply ignored because of the veteran's limited academic 
abilities and his severe mental disabilities.  

In February 2001 it was contended that the basis of the 
appeal was several clear and unmistakable errors (CUE).  It 
was contended that CUE was committed in the RO's November 
1981 response to the veteran's October 1981 claim.  


It was contended that this was a CUE "in that the other 
applications and appeals ( Apr-1955, Dec-1996, Nov-1998, and 
Sept-1999 ) including the B.V.A. decision of ( 04-25-1954 ) 
the answers were , Arrangements are being made for your 
physical examination .  You will be informed at a later date 
of the time and place of this examination....Why on this date 
was the veteran denied to treatment or an examination for his 
service connected disability??"  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2000).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2000).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (2000). 

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2000).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  



This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  That is, they were advised of the regulations 
pertaining to earlier effective dates and what was needed to 
prevail on such a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

All evidence pertinent to this claim is associated with the 
claims folder.  

Subsequent to the most recent final RO determination in July 
1997, the veteran indicated the presence of certain evidence 
that does not appear to be of record.  He indicated that he 
had received mental health treatment at a private medical 
facility from 1975 to 1979.  

However, the Board is of the opinion that the duty to assist 
does not attach to obtaining such evidence because there is 
no reasonable possibility that it could substantiate his 
claim, as such evidence is dated well over one year prior to 
the date of his current increased rating claim.  As a result, 
it could not be used to establish an earlier effective date 
for his PTSD rating.  See 38 C.F.R. § 3.400(o)(2).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Earlier Effective Date

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two of the regulation.  

In cases where the increase in disability precedes the date 
of claim, section 3.400(o)(2) applies rather than paragraph 
one of that section.  Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997).  

The Court has found that 38 U.S.C. A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim provided also that the claim is 
received within one year after the increase.  Id.  In these 
cases, the Board must determine under the evidence of record 
the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).

In the case at hand, the RO assigned the 100 percent 
evaluation effective date based on the date of claim, which 
the RO found to be November 9, 1998.  The Board notes that 
the claim was initially received by the Board on October 30, 
1998.  Accordingly, the Board finds that the actual date of 
claim was October 30, 1998.  Therefore, an effective date of 
October 30, 1998 for the grant of the 100 percent evaluation 
for PTSD is warranted.  Hazan, supra.  

For reasons that will be set out below, the Board concludes 
that an effective date earlier than October 30, 1998 for the 
grant of an increased evaluation for PTSD is not warranted.  

As noted above, it has been variously contended that the 
veteran has multiple pending appeals dated prior to the 
October 1998 claim, and that at least one of these should 
form the basis for a retroactive effective date.  However, 
the Board finds, upon careful review of the record, that an 
effective date prior to October 30, 1998 is not warranted.  

It has been contended that the effective date for the 100 
percent evaluation should be retroactive back to August 1954.  
This is based on the contention that the veteran's appeal of 
his August 1954 claim never became final and has remained 
pending.  

It is contended that the appeal did not become final because 
the veteran was never notified of the May 1955 examination 
that was scheduled pursuant to the appeal.  

As noted in the factual background, the claims file does not 
contain the actual notice that was sent to the veteran 
regarding the specific time and place of the examination that 
was to be held.  

Assuming that there was a duty to notify in 1955 and a 
requirement that such notice was to be sent to the veteran's 
latest address of record, the Board is of the opinion that 
the veteran's mere allegation of nonreceipt of notice, 
coupled with the fact that a copy of such notice is missing 
from the file, does not constitute clear evidence to rebut 
the presumption of regularity.  

The Court has held that the "presumption of regularity" 
that attends the official actions of governmental officials 
imposes a presumption that VA properly discharged its 
official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Davis v. Brown, 
7 Vet. App. 298, 300 (1995) (citing Ashley v. Derwinski, 
2 Vet. App. 307, 308- 309 (1992)).  

There is no clear evidence indicating that the RO did not 
notify the veteran of the May 1955 VA examination, including 
notifying him of the time and place of the examination.  
Notices sent to the veteran both before and after the alleged 
missing notice were sent to the veteran's latest address of 
record and were not returned as undeliverable.  Nor is there 
any communication from this time indicating that the 
veteran's address had changed.  Thus, there is no indication 
that the notice would have been sent to the wrong address.  

In fact, there is evidence on file indicating that the 
veteran did receive notice of the May 1955 VA examination.  A 
VA Form 8-2507 was completed with the veteran's latest 
address of record requesting that a VA examination be 
scheduled.  The May 1955 notice advising the veteran of this 
fact was sent in May 1955.  

While the May 1955 notice associated with the claims folder 
did not specify the date of the examination, it did place the 
veteran on notice that an examination was to be scheduled and 
that he would be notified of the time and place at a later 
date.  This notice was sent to the veteran's latest address 
of record.  

The VA Form 8-2507 was subsequently stamped by the receiving 
facility showing that the examination was to be scheduled for 
May 27, 1955.  This form also contained the veteran's latest 
address of record, thereby indicating that a notice of this 
examination date was to be sent to the veteran.  

When the veteran failed to appear for the May 1955 
examination, he was notified by the RO in June 1955 of his 
failure to report and was advised to request another 
examination if he wanted to continue his appeal.  He did not 
respond to this, and, as per the notice, the appeal was 
assumed to have been abandoned by the veteran.  

The June 1955 notice is of record, and it contains the 
veteran's latest address of record at the time.  In addition 
there is no indication that this notice or any other notice 
issued at this time was returned as undeliverable.  Nor is 
there any communication from the veteran that his address of 
that time had changed at that time.  

Therefore, clear evidence has not been presented to rebut the 
presumption of regularity in this case.  See Woods v. Gober, 
14 Vet. App. 214 (2000) (citing Cross v. Brown, 9 Vet. 
App. 18, 19 (1996); Thompson (Charles) v. Brown, 8 Vet. 
App. 169, 178-79 (1995), recons. on other grounds, 9 Vet. 
App. 173 (1996); Hyson v. Brown, 5 Vet. App. 262, 264-65 
(1993)).  

Therefore, as there is no clear evidence establishing that 
the veteran was not notified of the May 1955 VA examination, 
his August 1954 claim and appeal were appropriately deemed by 
the RO to have been abandoned due to his failure to report 
for the examination and his failure to schedule another 
examination, as per the June 1955 notice.  Thus, his appeal 
of the December 1954 rating decision has not remained pending 
and the December 1954 rating decision is final.  

The veteran has appeared to raise the contention that the 
October 1981 claim has remained pending because of the RO's 
failure to afford the veteran a VA examination pursuant to 
this claim.  It has also been generally argued that his 
appellate rights were violated.  

The October 1981 claim for increase has not remained pending 
because it was abandoned.  After the veteran submitted his 
claim, the RO essentially requested that he submit evidence 
in support of his claim within one year of the notice and 
that he was eligible for VA treatment.  The veteran did not 
respond to this notice, and the claim was therefore not 
further pursued and was considered abandoned.  See Hurd v. 
West, 13 Vet. App. 449, 452 (2000); 38 C.F.R. § 3.158.  

Once a claim has been abandoned, there is no requirement that 
the veteran be advised of his appellate rights.  Therefore, 
there can be no violation of appellate rights.  See Hurd, 
supra.  

Alternatively, the veteran appears to have raised the issue 
that the November 1981 correspondence should not be 
considered final because of the RO's failure to schedule a VA 
examination for the veteran.  

The Board is of the opinion that the RO did not violate the 
duty to assist by failing to afford the veteran a VA 
examination pursuant to his October 1981 claim.  The veteran 
was specifically advised in the November 1981 notice that he 
was entitled to VA medical treatment.  

The veteran could easily have scheduled an appointment 
pursuant to the RO's instructions, but the evidence 
establishes that he did not.  See Hurd, 13 Vet. App. at 452, 
citing to Wood v. Derwinski, 1 Vet. App. 190 (1991) (holding 
that VA's duty to assist is not a one-way street; but rather, 
veterans are expected to comply with reasonable requests).  




It was indicated that the November 1981 notice was too 
unclear for someone of the veteran's intellectual and mental 
condition to understand.  The Board disagrees.  There is no 
evidence from this period establishing that the veteran had 
been declared incompetent, illiterate, or unable to follow or 
interpret instructions.  

Regardless, even assuming that the RO had breached the duty 
to assist by failing to schedule a VA examination, this 
breach would not have been the type of grave procedural error 
which would render the claim nonfinal.  As was implied by the 
November 1981 notice, the veteran could readily have obtained 
an examination from a private facility on his own.  Simmons 
v. West, 14 Vet. App. 84, 90-91 (2000); Hurd, 13 Vet. App. at 
452-453 (VA's failure to provide a VA medical examination 
does not vitiate the finality of an RO decision, as a medical 
examination can obtained without government assistance).  

It has been contended that the December 1996 claim has 
remained pending because the veteran submitted a timely 
notice of disagreement with the RO's July 1997 rating 
decision denying a compensable evaluation for an anxiety 
reaction.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 C.F.R. 
§ 20.302.  

While the record shows that the veteran submitted numerous 
documents with his comments included within one year of the 
July 1997 rating decision, none of these documents make any 
indication that he was disagreeing with the RO's July 1997 
denial.  A large proportion of these documents pertained to 
another issue (permanent incapacity for self-support) 
unrelated to December 1996 the claim.  The remainder make no 
reference to the July 1997 rating decision.  This constitutes 
persuasive evidence that the veteran did not submit a timely 
notice of disagreement with respect to the July 1997 rating 
decision in which a compensable evaluation for an anxiety 
reaction was denied.  Thus, the July 1997 rating decision is 
final.  38 C.F.R. §§ 20.201, 20.302.  

In light of the above, the Board concludes that there were no 
formal claims pertaining to the issue on appeal that were 
pending prior to the October 30, 1998 claim for increase.  

The Board further finds that there are no other pending 
claims dated prior to the October 1998 claim and after the 
final July 1997 rating decision.  More specifically, there is 
no medical evidence dated prior to the October 30, 1998 claim 
and after the July 1997 rating decision that could constitute 
an informal claim for increase.  In this regard, the Board 
notes that the veteran reported on examination in November 
1999 that he did not receive any psychiatric treatment after 
1954 until February 1999.  

The veteran did submit medical records after the July 1997 
rating decision and prior to the October 30, 1998 claim; 
however, this evidence is dated from the 1970s and therefore 
cannot be construed as an informal claim for increase.  Nor 
is there any comment from the veteran in these or any other 
documents raising a claim for increase prior to October 1998.  
See 38 C.F.R. § 3.157(b).  

As there are no pending claims dated prior to October 30, 
1998, the remaining issue is whether it was factually 
ascertainable within one year of the October 1998 claim that 
an increase in disability occurred.  38 C.F.R. § 3.400(o)(2).  



The Board finds that it is not factually ascertainable that 
an increase in disability had occurred one year prior to the 
October 30, 1998 claim.  All medical evidence received after 
the July 1997 rating decision is primarily dated after the 
October 1998 claim.  

The only record not dated after the October 1998 claim is a 
medical record received in April 1998; however, this record 
is dated from 1972, well over one year prior to the October 
1998 claim, and prior to previous and final RO determinations 
as well.  Furthermore, there is no indication that this 
record even relates to mental health treatment.  

In this regard, the Board again notes that the veteran 
reported on examination in November 1999 that he did not 
receive any psychiatric treatment after 1954 until February 
1999.  He has made similar reports in the past.  

In light of the above, the Board finds that an effective date 
of no earlier than October 30, 1998 for the grant of an 
increased evaluation of 100 percent for PTSD is warranted.  
38 C.F.R. § 3.400(o).  

Regardless of VA regulations concerning effective dates of 
awards, and except as otherwise provided, payment of monetary 
benefits based on original, reopened, or increased awards of 
compensation, pension or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111 (West 1991); 
38 C.F.R. § 3.31 (2000).  


Additional Matter: CUE

As indicated previously, the veteran has attempted to raise a 
claim of CUE.  



In February 2001 it was contended that the RO committed CUE 
in its November 1981 notice to the veteran, apparently based 
on the contention that the RO did not schedule a VA 
examination as had been done in previous and subsequent 
appeals.  

The veteran previously indicated in his substantive appeal 
that the RO committed a "total error" by failing to provide 
the veteran with notice of the May 1955 VA examination.  

The Board is of the opinion that such allegations do not 
constitute valid CUE theories.  In order to raise a valid 
claim of CUE, a party must specify the nature of the legal or 
factual error and why the result would have been manifestly 
different.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996), 
citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  

In addition, an alleged failure in the duty to assist cannot 
serve as a basis for a claim of CUE.  Dixon v. Gober, 14 Vet. 
App. 168, 172 (2000); Caffrey v. Brown, 6 Vet. App. 377, 383-
384 (1994).  

The above, purported 'CUE' theories are based on an alleged 
failure of the duty to assist.  As such contentions cannot 
serve as the basis for a claim of CUE, the veteran has not 
raised a valid claim of CUE that would warrant further action 
at this time.  Dixon, Caffrey, supra.  

The Board additionally notes that the above arguments 
sufficiently raised questions in other contexts outside of 
the question of CUE, and these questions were addressed in 
the above analysis.  


ORDER

Entitlement to an effective date for the grant of a 100 
percent evaluation for PTSD retroactive to October 30, 1998 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

